Citation Nr: 0217346	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  02-07 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
June 20, 1972, rating decision, which denied entitlement to 
service connection for progressive rod and cone degeneration 
in both eyes.  


REPRESENTATION

Appellant represented by:	Douglas E. Hoffman, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from August 1969 to November 1971.  

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from June 2001 rating decision by the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(RO) in Sioux Falls, South Dakota.

In his Notice of Disagreement, received in April 2002, and 
in his Substantive Appeal (VA Form 9, received in June 
2002), the veteran raised contentions to the effect that RO 
decisions on June 25, 1986, and August 21, 1986, which 
confirmed and continued the denial of entitlement to service 
connection for progressive rod and cone degeneration, were 
the product of CUE.  Those questions have not been 
adjudicated by the RO or otherwise developed for appellate 
consideration.  Accordingly, the Board has no jurisdiction 
over those issues and neither will be considered below.  
38 U.S.C.A. § 7104(a) (West 1991 and Supp. 2001); 38 C.F.R. 
§ 20.101 (2001).  Therefore, they are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  In a June 20, 1972, rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
progressive rod and cone degeneration in both eyes.

2.  The veteran did not perfect an appeal in response to the 
RO's decision of June 20, 1972.

3.  On June 20, 1972, the correct facts, as they were known 
at the time, were before the RO, and the statutory and 
regulatory provisions extant at the time were correctly 
applied.

CONCLUSION OF LAW

The RO's unappealed rating decision of June 20, 1972, which 
denied entitlement to service connection for progressive rod 
and cone degeneration in both eyes, did not involve CUE.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 3.105(a) 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  General

On June 20, 1972, the RO denied the veteran's claim of 
entitlement to service connection for progressive rod and 
cone degeneration in both eyes.  It was noted that such 
disability had existed prior to service and had not been 
aggravated thereby.  The RO stated that the service medical 
records did not show infection or trauma of the eyes in 
service and that any increase in eye disability was due to 
the natural progress of the disease.  In July 1972, the RO 
received the veteran's Notice of Disagreement, and in August 
1972, it issued him a Statement of the Case.  The veteran 
did not, however, respond to that SOC; and therefore, the 
June 20, 1972 decision became final.  

The veteran now seeks reversal or amendment of June 20, 
1972, RO decision, which denied entitlement to service 
connection for progressive rod and cone degeneration in both 
eyes.  He states that those decisions were the result of CUE 
on the part of the RO.

Previous determinations which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  For the purpose of authorizing benefits, the 
rating or other adjudicative decision which constitutes a 
reversal of a prior decision on the grounds of CUE has the 
same effect as if the corrected decision had been made on 
the date of the reversed decision.  38 C.F.R. § 3.105(a).
In a long line of decisions, the United States Court of 
Appeals for Veterans Claims (hereinafter, Court), has 
interpreted the term "CUE."  The Court has noted that a 
claim of CUE is a collateral attack on a previous and final 
decision which seeks the revision of that decision.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.105(a); see Phillips 
v. Brown, 10 Vet. App. 25, 31 (1997).  The Court has 
consistently stressed the rigorous nature of the concept of 
CUE, stating that such is "an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE denotes "errors that are undebatable, so that 
it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell v. Principi, 3 Vet. App. 310, 313 
(1992).  "It must always be remembered that [CUE] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the facts were 
evaluated is inadequate to raise the claim of CUE.  Luallen 
v. Brown, 8 Vet. App. 92, 95 (1995).  Moreover, the error 
must be one which, had it not been made, would have 
manifestly changed the outcome of the decision.  Kinnaman v. 
Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of 
error, of fact or of law, that when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds cannot differ, that the results would have 
been manifestly different but for the error."  Fugo at 43.  

A finding of CUE must be based on the record and the law 
that existed at the time of the prior decision (emphasis).  
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  
Subsequently developed evidence may not be considered in 
determining whether error existed in the prior decision.  
Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  

II.  The Facts

The service medical records show that during his April 1969 
service entrance examination, the veteran responded in the 
negative, when asked if he then had, or had ever had, eye 
trouble.  He also responded in the negative, when asked if 
he had ever worn glasses or contact lens or an artificial 
eye.  It was noted that he had been in an automobile 
accident in May 1968.  He reported that his head had gone 
through the windshield and that he sustained a whiplash 
injury.  He stated that he had worn a cervical collar for 
one week and that he had headaches due to the neck injury.  
He also complained of orthostatic dizziness.  

On examination, the veteran's visual acuity for distance was 
20/25 in the right eye and 20/40 in the left eye.  His near 
vision was J-4, bilaterally.  He passed his test of color 
vision.  The relevant diagnosis was defective vision.  It 
was also noted that the veteran had a history of a whiplash 
injury with no loss of motion, weakness, sensation, or deep 
tendon reflexes in the veteran's arms.

In early September 1969, approximately one week after his 
entry in service, the veteran was given a prescription for 
eyeglasses.

In October 1969, the veteran was treated for complaints of a 
4 to 5 week history of night blindness.  It was noted that 
he had no family history of such disorder.  A consultation 
with the Optometry service revealed a possible pigmentation 
problem, especially nasalward, in the mid-retina of both 
eyes.  

From October 1969 until his release from active duty, the 
veteran was treated on many occasions for complaints of 
blurred vision and difficulty seeing at night.  During a 
November 1970 consultation with the Optometry service, the 
examiner noted that the veteran had decreased visual acuity 
which could be due to post-pole changes, which reportedly 
could be due to trauma.  In April 1971, he stated that he 
seemed to be better with respect to his night vision.  In a 
July 1971 request for consultation, the requesting physician 
noted that the veteran's night vision was decreasing.  
During a July 1971 consultation at the Ophthalmology Clinic, 
the veteran stated that he had always had trouble seeing at 
night.  Following an examination, the diagnosis was 
retinitis pigmentosa sine pigmento (progressive rod-cone 
degeneration).

In August 1971, the veteran was hospitalized for the purpose 
of evaluating his progressive rod-cone degeneration in 
conjunction with physical evaluation/medical evaluation 
board proceedings.  It was reported that the veteran had 
been only mildly symptomatic with night blindness until 2 
years earlier, when he felt that he needed help getting 
around at night.  He stated that it had gotten progressively 
worse over the course of those 2 years and that he had 
trouble with depth perception as well.  Following an 
examination and evaluation of laboratory tests, 
electroretinography, the examiner confirmed the diagnosis of 
progressive rod-cone degeneration in both eyes.  He noted 
that such disability had existed prior to service and had 
not been incurred in the line of duty.  The examiner 
concluded that the veteran did not meet the service 
retention standards.

In a clinical history, recorded in August 1971, the veteran 
reported that he had been asymptomatic until 2 years 
earlier, when he had wandered away from a night march during 
basic training.  He stated that his trouble with night 
vision had been unchanged since the initial development of 
the problem.  He denied trauma, infection, pain, a change in 
day vision, or diplopia.

In September 1971, the medical board concurred that the 
veteran was unfit for further service due to progressive 
rod-cone degeneration.  The Board noted that such disorder 
had existed prior to service and had not been aggravated 
thereby.  

In a September 1971 statement, the veteran noted that prior 
to service, his eyesight had been perfect and that 
approximately 2 weeks to a month after he entered service, 
his night blindness had come upon him all at once.  He 
stated that his condition had not changed but that his 
doctors had told him it would get worse.  He emphasized that 
there was no family history of his eye disease back to his 
great grandparents.  He believed that such disease was due 
to something other than having been born with it.  

In October 1971, the Physical Evaluation Board found that 
the veteran was unfit for further service due to progressive 
rod-cone degeneration in both eye.  It also found that such 
disability had not been incurred or aggravated in the line 
of duty.  Accordingly, the veteran was separated from 
service without entitlement to disability benefits 
therefrom.
In February 1972, the veteran underwent a VA examination, 
including a special eye examination.  The history of his 
difficulty seeing at night was obtained from the veteran and 
from his service records.  He stated that he recently begun 
to experience poor vision in the day time as well as at 
night.  Following the examination, the diagnosis was 
progressive rod and cone degeneration in both eyes.

On June 20, 1972, the RO denied the veteran's claim of 
entitlement to service connection for progressive rod and 
cone degeneration in both eyes.  It was noted that such 
disability had existed prior to service and had not been 
aggravated thereby.  The RO stated that the service medical 
records did not show infection or trauma of the eyes in 
service and that any increase in eye disability was due to 
the natural progress of the disease.  

III.  The Law

On June 20, 1972, as now, service connection connoted many 
factors, but basically, it meant that the facts, shown by 
the evidence, established that a particular disease or 
injury resulting in disability was incurred coincident with 
active military, naval, or air service, or, if preexisting 
such service, was aggravated therein.  38 U.S.C.A. § 310 
(1970); 38 C.F.R. § 3.303(a) (1972).  A preexisting injury 
or disease was considered to have been aggravated by active 
military, naval, or air service, where there was an increase 
in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a) 
(1972).  

Clear and unmistakable evidence (obvious or manifest) was 
required to rebut the presumption of aggravation where the 
preservice disability had undergone an increase in severity 
during wartime service.  That included medical facts and 
principles which could have been considered to have 
determined whether the increase was due to the natural 
progress of the condition.  38 C.F.R. § 3.306(b) (1972).

Every veteran was taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrated that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C. § 311 (1970); 
38 C.F.R. § 3.304(b) (1972).  

In June 1972, as now, there were medical principles so 
universally recognized as to constitute fact (clear and 
unmistakable proof), and when in accordance with those 
principles existence of a disability prior to service was 
established, no additional or confirmatory evidence was 
necessary.  Consequently with notation or discovery during 
service of such residual conditions (scars; fibrosis of the 
lungs; atrophies following disease of the central or 
peripheral nervous system; healed fractures; absent, 
displaced or resected parts of organs; supernumerary parts; 
congenital malformations or hemorrhoidal tags or tabs, etc.) 
with no evidence of the pertinent antecedent active disease 
or injury during service the conclusion had to be that they 
preexisted service.  Similarly, manifestation of lesions or 
symptoms of chronic disease from date of enlistment, or so 
close thereto that the disease could not have originated in 
so short a period established preservice existence thereof.  
Conditions of an infectious nature were to be considered 
with regard to the circumstances of the infection and if 
manifested in less than the respective incubation periods 
after reporting for duty, they were held to have preexisted 
service.  Congenital or developmental defects, refractive 
error of the eye, personality disorders and mental 
deficiency as such were not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(a) 
(1972).

IV.  Analysis

In seeking reversal or amendment of the June 20, 1972, RO 
decision which denied entitlement to service connection for 
progressive rod and cone degeneration in both eyes, the 
veteran contends, in essence, that he was not afforded the 
presumption that his eyes were sound at the time he entered 
service.  He notes that the disease was first manifested in 
service and that there was no evidence of progressive rod 
and cone degeneration in either eye prior to service.  
Indeed, he states that he has no family history of such 
disability.  Accordingly, he maintains that service 
connection was warranted on a direct basis.  

A review of the evidence discloses that the veteran entered 
service with some refractive error; however, there was no 
evidence that he had difficulty seeing at night.  Such 
difficulty did not manifest itself until several weeks 
later.  The possibility of retinitis pigmentosa (progressive 
rod and cone degeneration) was questioned in October 1969 
and finally diagnosed in July 1971 as the cause of the 
veteran's night vision problems.  Although the presumption 
of soundness at entry had not been mentioned specifically, 
the evidence showed that such presumption was rebutted by 
the physicians who examined and/or evaluated the veteran in 
conjunction with his physical and medical evaluation boards, 
conducted prior to his release from active duty.  Moreover, 
at the time of the RO's decision in June 1972, retinitis 
pigmentosa was regarded by the VA as being of familial 
origin, i.e., existing prior to service, even though the 
disease or its effects were not known to the disabled person 
prior to entering military service.  Former VBA Manual M21-
1, ch. 50, para. 50.05 (June 4, 1962).  As such, there was a 
sufficient basis on which to find that the veteran's 
progressive rod and cone degeneration had existed prior to 
service.  

Although of familial origin, that fact was not dispositive 
of the issue and did not preclude the veteran from seeking 
service connection on the basis of aggravation.  Indeed, the 
RO did consider the question of aggravation in June 1972.  
In this regard, the veteran maintains that even if his 
progressive rod and cone degeneration existed prior to 
service, that disease underwent an increase in disability 
during service.  He notes that there was no specific finding 
that such increase was a result of the natural progression 
of the disease; and, therefore, he concludes the RO should 
have granted service connection on the basis of aggravation.  
In this regard, he states that the RO failed to assist him 
in the development of his claim, when it did not seek a 
medical opinion regarding the question of aggravation.  He 
maintains that such omissions were so egregious that they 
constituted CUE and that the June 20, 1972, should be 
revised to reflect a grant of service connection for 
progressive rod and cone degeneration.  

A further review of the service medical records reveals that 
the veteran was somewhat equivocal as to whether his night 
vision problems had increased during service.  Even if they 
had increased, however, veteran's night blindness increased 
in disability during service, the health care providers and 
examiners consistently referred to the progressive nature of 
the disability.  Moreover, the record reveals no evidence of 
identifiable trauma or disease in service which could have 
caused such an increase.  Accordingly, there was sufficient 
evidence on file in June 1972 to sustain the conclusion that 
any progression of the veteran's night vision problems were 
due to the natural progress of the disease.  

Although the veteran claims that the RO failed to assist him 
by obtaining an opinion with respect to the question of 
aggravation, the Board notes that on June 20, 1972, there 
was no competent evidence to support a claim of aggravation.  
Indeed, during his VA eye examination in February 1972, the 
veteran did not even raise the possibility of aggravation.  
Absent any indication of a need to explore that possibility, 
there was no basis to seek a medical opinion.  Even if a 
medical opinion had been sought, it cannot be said that it 
would have supported the veteran's claim.  Consequently, the 
failure to request such an opinion could not be considered 
to be a breach of the RO's duty to assist the veteran, much 
less an example of CUE.  

In light of the foregoing, the Board is of the opinion that 
the RO's June 20, 1972, decision was supported by the 
evidence then of record.  To conclude otherwise, one would 
have to reweigh and reevaluate the evidence.  As noted 
above, a disagreement as to how the facts were weighed and 
evaluated cannot rise to the level of CUE.



ORDER

Revision or amendment of the RO's June 20, 1972, decision on 
the basis of CUE is denied. 



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

